Citation Nr: 1540725	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  13-26 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for neurological abnormalities associated with the service-connected lumbar spine disability.

2.  Entitlement to a schedular rating in excess of 40 percent for fusion of lumbosacral spine, post-operative residuals of spondylolysis L5-S1, and spina bifida occulta.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	James Fausone, Attorney at Law

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to June 1973.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The issue of entitlement to service connection for radiculopathy of the lower extremities has been recharacterized as service connection of neurological abnormalities associated with the service-connected lumbar spine disability in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
 
In August 2013, the Veteran, by his representative, raised the issue of whether he was unemployable due to the service-connected lumbar spine disability.  The Board takes jurisdiction of the issue of entitlement to a TDIU because it is part and parcel to the claim for increase on appeal.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The issues of entitlement to an extraschedular rating for fusion of lumbosacral spine, post-operative residuals of spondylolysis L5-S1, and spina bifida occulta; entitlement to service connection for neurological abnormalities associated with the service-connected lumbar spine disability; and entitlement to a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Fusion of lumbosacral spine, post-operative residuals of spondylolysis L5-S1, and spina bifida occulta has manifested with forward flexion of the thoracolumbar spine to no worse than 30 degrees, considering pain and other factors; and ankylosis and intervertebral disc syndrome (IVDS) have not been shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for fusion of lumbosacral spine, post-operative residuals of spondylolysis L5-S1, and spina bifida occulta have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  A standard October 2008 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).

The Veteran was provided VA medical examinations in October 2008 and August 2012.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claim for increase.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.
Analysis

The Veteran seeks a rating in excess of 40 percent for fusion of lumbosacral spine, post-operative residuals of spondylolysis L5-S1, and spina bifida occulta, which is currently rated under Diagnostic Code 5242.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  Unfavorable ankylosis is a condition in which spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Note 5.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

Note 1: For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

On VA examination in January 2007, the Veteran reported constant low back pain that radiates into the lower extremities with intermittent muscle spasms, and loss of bladder control.  He reported flares with overexertion.  On physical examination, forward flexion was to 45 degrees and extension was to 10 degrees.  Although it is not entirely clear from the examination report, it appears that the examiner noted pain from 0 to 45 degrees on flexion and 0-10 degrees on extension.  The examiner reported no incapacitating episodes.  The examiner noted that there was no additional limitation of motion following repetitive range of motion testing.  The examiner observed that the Veteran has great difficulty completing everyday activities secondary to his back condition and requires use of assistive devices at all times.  The examiner also noted that the Veteran has an implanted dorsal column stimulator.  A lumbar surgical scar and a right iliac crest scar were noted on the examination, but the examiner noted that they were not painful, did not cause disfigurement or functional limitation, and affected less than one percent of the total body surface.

On VA examination in October 2008, the Veteran reported a continuation of the symptoms noted during the January 2007 examination.  On physical examination, forward flexion was to 30 degrees, with pain from 0 to 30 degrees.  There was no additional limitation to range of motion upon repetitive testing.  The examiner reported no incapacitating episodes and that the Veteran can walk short distances with the assistance of Canadian crutches, although he primarily used a motorized scooter.

On VA examination in August 2012, the Veteran reported a continuation of previously reported symptoms.  On physical examination, forward flexion was to 60 degrees, with pain at 60 degrees.  Extension was to 20 degrees with pain at 20 degrees.  Range of flexion and extension remained the same on repetitive range of motion testing.

During the pendency of the appeal forward flexion of the thoracolumbar spine has been limited, at worst, to 30 degrees, with pain throughout the range of motion.  Accordingly, the criteria for the next higher rating, 50 percent rating, which requires unfavorable ankylosis of the thoracolumbar spine, have not been met.

The Veteran, by his representative, argues that "from a functional standpoint, [he] has the equivocal function of a spine that is all but ankylosed" because he "is unable to bend in any direction or rotation without pain stopping that motion."  See Substantive Appeal (August 30, 2013).  

The Board acknowledges the Veteran's contention but finds that his painful motion, which has ranged from 30 to 60 degrees of forward flexion during the pendency of the appeal, is not tantamount to unfavorable ankylosis, that is, a condition in which the spine is fixed in flexion or extension in an unnatural (or unfavorable) position.  See 38 C.F.R. § 4.71a, Note 5.  The Board finds that the current 40 percent rating, which is warranted for forward flexion of the thoracolumbar spine 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine, explicitly contemplates the manifestations of the Veteran's back disability, namely forward flexion, at worst, to 30 degrees with pain throughout the range of motion.  Absent any evidence of that the spine is fixed in flexion or extension at an unfavorable/unnatural position, the next higher rating, 50 percent, is not warranted, even considering functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet.App. 202 (1995),

Alternatively, a disability rating in excess of 40 percent is not warranted based on the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes as there is no evidence of IDVS at any point during the pendency of this appeal.  The Board acknowledges that the a November 2008 treatment record shows "bedrest and activity as tolerated."  See Dr. Mayberry (November 7, 2008).  Critically, the medical evidence of record consistently shows that the Veteran does not have IVDS.  Additionally, the November 2008 treatment record does not require bedrest for any specific period of time.  Absent evidence of IVDS, the next higher rating is not warranted on the basis of IVDS.

The Board notes that the Veteran complained of loss of bladder control at the 2007 
VA examination and that neurological manifestations of a lumbar spine disability, such as bladder or bowel complaints, should be rated separately.  However, in this case, the Veteran is already service-connected for a separate bladder dysfunction disability.  The Board also acknowledges that the evidence shows the Veteran has two scars related to his lumbar spine disability.  However, the scar of the iliac crest is already separately service-connected and the other lumbar spine scar was noted to not be painful or result in any functional limitation.  Therefore, a separate rating for the lumbar spine scar is not warranted.  See Esteban v. Brown, 6 Vet. App. 259   (1994).

In sum, a schedular rating in excess of 40 percent for fusion of lumbosacral spine, post-operative residuals of spondylolysis L5-S1, and spina bifida occulta is not warranted. 



ORDER

A schedular rating in excess of 40 percent for fusion of lumbosacral spine, post-operative residuals of spondylolysis L5-S1, and spina bifida occulta is denied.


REMAND

The evidence suggests that the Veteran may experience neurological abnormalities associated with the service-connected lumbar spine disability; however, the evidence is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran has consistently described numbness, pain, and tingling in the lower extremities.  Several physicians have diagnosed radiculopathy of the lower extremities, myelopathy, and possible arachnoiditis.  See Dr. Joseph Gartner (October 13, 1998) (diagnosing radiculopathy); Dr. Bruce Massau (September 20, 1999) (diagnosing radiculopathy with possible arachnoiditis); Dr. Robert Treadwell (November 1, 2000) (diagnosing radiculopathy); VA examinations (January 2007 & August 2007) (diagnosing myelopathy and radiculopathy).  However, in October 2008 and August 2012, VA examiners concluded that the Veteran has no radiculopathy.  The rationale for the August 2012 examiner's opinion was based, in part, on a finding that the Veteran's medical history does not show any evidence of radiculopathy.  See VA examination, 44 (August 2012) (reporting that the "January 2007 examiner did not find evidence of radiculopathy").  As the opinion reached in the examination was predicated on an inaccurate medical history, namely that the January 2007 VA examiner did not diagnose radiculopathy, the claim must be remanded.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Moreover, the October 2008 and August 2012 VA examiners failed to address evidence of neurological abnormalities such as radiculopathy, myelopathy, and possible arachnoiditis.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the Board may not simply adopt a medical examiner's opinion that fails to discuss favorable evidence of record, but must instead account for that favorable evidence with an adequate statement of reasons or bases).  Accordingly, a VA examination is needed to address whether the Veteran's lumbar spine disability causes radiculopathy, myelopathy, and/or arachnoiditis.

The Veteran's claim for entitlement to a TDIU is remanded for a vocational assessment to address the types of employment, if any, the Veteran may be able to perform in light of his education, training, and work history coupled with the functional limitations of his service-connected disabilities.  See Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991).  The Board notes that the Veteran's service-connected back disability requires strong medication (including oxycotinin thrice daily, gabapentin, and percocet) and manifests with extreme physical limitations.  See, e.g., VA examination (August 2012).  The evidence shows that the Veteran served as an aircraft mechanic and combat engineer on active duty (from October 1970 to June 1973), that he performed supply management for the UPS for 23 years after service, and that he occasionally works on cars.  See, e.g., id.; VA examination (January 2007).  The Veteran reports that UPS provided special accommodations to help him achieve 25 years of service to obtain his retirement pay.  See Statement (February 7, 2007).  Additionally, SSA determined that the Veteran has been disabled since September 2000 due to his service-connected back disorders.  See SSA Determination (March 18, 2002).

The Veteran's claim for entitlement to an extraschedular rating for fusion of lumbosacral spine, post-operative residuals of spondylolysis L5-S1, and spina bifida occulta is also remanded, as it is inextricably intertwined with his claim for a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The examiner must review the entire claims file.   

The examiner is to determine whether the Veteran has any neurological abnormalities, to include radiculopathy of the lower extremities, myelopathy, and arachnoiditis.

The examiner must address the above-noted diagnoses of radiculopathy of the lower extremities, myelopathy, and possible arachnoiditis.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current neurological abnormality of the lower extremities is associated with the service-connected lumbar spine disability.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Then, schedule the Veteran for a VA vocational assessment.  The examiner must review the entire claims file.   

The examiner is to address the types of employment, if any, the Veteran may be able to perform in light of his education, training, and work history coupled with the functional limitations of his service-connected disabilities.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then, after conducting any other development deemed necessary, readjudicate the appeal, including whether the Veteran is entitled to an extraschedular rating for fusion of lumbosacral spine, post-operative residuals of spondylolysis L5-S1, and spina bifida occulta.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


